DETAILED ACTION
This Office Action is in response to application 17/097671 filed on 11/13/2020.  Claims 1-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2020, 02/24/2022, 03/15/2022, and 04/20/2022 have been acknowledged and are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 18-26, 28, are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2020/0310995) in view of Milyakov (US 2019/0335010).
Regarding claim 1, Shen disclosed:
A system for sharing information between a publisher and a subscriber, the system comprising (Paragraph 4, messages from individual nodes are routed via a communication system with publish and subscribe semantics): 
a shared memory (Paragraph 8, system includes a shared memory message system); and 
a memory broker (Figure 4, computer system 105) comprising: a processor, and a non-transitory computer-readable medium comprising one or more programming instructions that when executed by the processor, will cause the processor to (Paragraph 8, autonomous vehicle including modules that comprise nodes. Paragraph 9, each node comprises at least one processor coupled to a memory): 
receive, from a publisher (Paragraph 13, publisher node), a message relating to a topic (Paragraph 13, each module is configured as a publisher node that writes messages, a subscriber node that reads messages, or both a publisher and a subscriber node. Generating a plurality of groups of messages by publisher nodes of the plurality of nodes, each group of messages associated with a unique topic and generated by a single publisher node associated with the unique topic, writing by the publisher nodes the messages in a memory location of a respective message buffer that is associated with the same topic as the group of messages); 
determine whether a communication channel (Paragraph 117, message bus) corresponding to the topic exists in the shared memory (Paragraph 116, Figure 7, node generates a message to publish. At 715, the node accesses the topic registry via the communication bus and reads information from the topic registry indicating which message bus (i.e., communication channel) to write the message to and where in the message bus the node should start writing the message(i.e., topic exists)); and 
in response to determining that the communication channel corresponding to the topic exists: assign a buffer ring on the communication channel to the publisher (Paragraph 109, each of the plurality of message buffers are configured as ring buffers. Paragraph 116, the message buffer may already be known such that the pathname of where to write the message may be known in advance. The publisher node at block 730 writes the message to the message buffer associated with the topic of the message it is publishing (i.e., assigning a buffer)), 
transmit, to the publisher, information relating to the buffer ring (Paragraph 116, the publisher node accesses the topic registry via the communication bus and reads information from the topic registry indicating which message bus to write the message to and where in the message bus the node should start writing the message. The message buffer is known to the publisher, including a pathname of where to write the message), and 
transmit, to one or more subscribers of the communication channel, information relating to the buffer ring (Paragraph 116, updating the topic registry about the message being published so subscriber nodes can access the new message. Paragraph 117, subscriber node checks the topic registry for information indicating a new message for a topic has been published).
While Shen disclosed a publisher writing a message relating to a topic (see above), Shen did not explicitly disclose receive, from a publisher, a request for writing a message relating to a topic.
However, in an analogous art, Milyakov disclosed receive, from a publisher, a request for writing a message relating to a topic (Paragraph 3, utilizing PubSub where publishers publish messages to topics and subscribers receive the messages pertaining to particular topics to which they are subscribed. Paragraph 35, when receiving a publish request from a client (i.e., publisher) an MX node makes a request to a channel manager to grant access to a streamlet to write the message being published. Once a message is written to a streamlet for a channel, the message can be read by MX nodes and provided to subscribers of that channel).
	One of ordinary skill in the art would have been motivated to combine the teachings of Shen with Milyakov because the references utilize the publish-subscribe system, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the request to publish of Milyakov with the teachings of Shen in order to improve message transfer rates from publishers to subscribers (Milyakov, Paragraph 9).
	Regarding claim 18, the claim is substantially similar to claim 1 and is therefore rejected under the same rationale.
	Regarding claims 2, 19, the limitations of claims 1, 18, have been addressed. Shen and Milyakov disclosed:
	further comprising programing instructions that when executed by the processor, will cause the processor to, in response to determining that the communication channel corresponding to the topic does not exist: create a new communication channel corresponding to the topic, the new communication channel comprising at least one buffer ring (Milyakov, Paragraph 54, if the channel does not yet exist in the messaging system, the channel manager creates and maintains a new channel in the messaging system. Paragraph 55, storing messages in one or more buffers. Paragraph 82, the fast buffer stores messages in blocks with each block having a TTL. The fast buffer is shared, lock free, and holds data blocks and expires old data periodically (i.e., buffer ring)); and 
transmit information relating to the new communication channel and the at least one buffer ring to the publisher (Milyakov, Paragraph 51, channel manager allocating a new streamlet and returning the identity of the streamlet to the MX node).
For motivation, please refer to claim 1. 
Regarding claims 3, 20, the limitations of claims 2, 19, have been addressed. Shen and Milyakov disclosed:
further comprising programing instructions that when executed by the processor, will cause the processor to receive a message from a subscriber to subscribe to the topic (Milyakov, Paragraph 3, subscribers receiving messages pertaining to particular topics. Paragraph 24, subscribers can subscribe to a named channel and start receiving messages which occur after the subscription request. A client can be both a publisher and a subscriber).
For motivation, please refer to claim 1.
Regarding claims 4, 21, the limitations of claims 2, 19, have been addressed. Shen and Milyakov disclosed:
wherein the new communication channel is created based on at least one of the following channel parameters: a maximum size of each message on the new communication channel, a maximum number of messages to a queue (Milyakov, Paragraph 34, a streamlet will close to reading and writing and be de-allocated when its time to live has expired or when its storage is full. For example, a streamlet can have a maximum size of 1MB and a TTL of three minutes. Paragraph 37, showing a maximum limit of messages as 5000), a number of publishers allowed to publish on a buffer ring of the new communication channel, a maximum number of buffer rings on the channel, whether buffer ring sharing is allowed, allowed latency in the new communication channel, types of messages, a channel naming protocol, or an allowed list of publishers allowed to publish to the new communication channel.
For motivation, please refer to claim 1.
Regarding claims 5, 22, the limitations of claims 2, 19, have been addressed. Shen and Milyakov disclosed:
further comprising programing instructions that cause the processor to create a record of the new communication channel in a data store (Milyakov, Paragraph 38, the StreamletGrantRequest data structure stores the name of the stream channel and a mode indicating whether the MX node intends on reading or writing to the streamlet. The MX node sends the StreamletGrantRequest to a channel manager node).
For motivation, please refer to claim 1.
Regarding claims 6, 23, the limitations of claims 1, 18, have been addressed. Shen and Milyakov disclosed: wherein the programing instructions that when executed by the processor, will cause the processor to assign the buffer ring on the communication channel to the publisher comprise programming instructions to cause the processor to create a new buffer ring on the communication channel for assigning to the publisher, upon determining at least one of the following: 
the memory broker does not allow multiple publishers to publish messages to a single buffer ring and all suitably configured buffer rings on the communication channel are already associated with a live publisher; 
the memory broker allows multiple publishers to publish messages to a single buffer ring but the buffer rings on the channel are not suitably configured for the publisher's messages; 
existing buffer rings of the communication channel are not suitably configured for the publisher's messages (Milyakov, Paragraph 50, when an MX node requests a write grant for a given channel but there is not a streamlet for the channel that can be written to (i.e., existing buffer rings not suitably configured), the channel manager allocates a new streamlet (i.e., new buffer ring) on one of the Q nodes and returns the identify of the streamlet and Q node to the MX node); 
buffer rings of the channel are in a fault state; or 
the publisher is not allowed to publish to existing buffer rings of the communication channel.
For motivation, please refer to claim 1.
Regarding claims 7, 24, the limitations of claims 1, 18, have been addressed. Shen and Milyakov disclosed: wherein the programing instructions that when executed by the processor, will cause the processor to assign the buffer ring on the communication channel to the publisher comprise programming instructions to cause the processor to assign an already existing buffer ring on the communication channel to the publisher upon determining at least one of the following: 
the memory broker allows multiple publishers to publish messages to a single buffer ring and there is a buffer ring on the channel suitably configured for the publisher's messages (Shen, Paragraph 116, Figure 7, node generates a message to publish. At 715, the node accesses the topic registry via the communication bus and reads information from the topic registry indicating which message bus to write the message to and where in the message bus the node should start writing the message (i.e., suitable for publisher’s messages)); or 58Attorney Docket No. 179648.01011/56US02 
the memory broker does not allow multiple publishers to publish messages to a single buffer ring and there is at least one suitably configured buffer ring on the channel that is not already associated with a live publisher.
Regarding claims 8, 25, the limitations of claims 1, 18, have been addressed. Shen and Milyakov disclosed:
further comprising programing instructions that cause the processor to update a record associated with the assigned buffer ring in a data store (Shen, Paragraph 116 updating the topic registry (i.e., record) with information about the message being published).
Regarding claims 9, 26, the limitations of claims 1, 18, have been addressed. Shen and Milyakov disclosed: further comprising programing instructions that cause the processor to: 
analyze a state of a plurality of buffer rings in the shared memory (Milyakov, Paragraph 92, the MX process checks the front and back of the fast buffers at the beginning of every read operation); and 
determine, based on the state, an action with respect to one or more of the plurality of buffer rings, the action comprising at least one of the following: 
temporarily remove from usage by putting that buffer ring on probation; 
revive from probation; or 
permanently remove from usage (Milyakov, Paragraph 34, a streamlet will close to writing when its storage is full or can be terminated after the streamlets TTL has expired (i.e., permanently remove from usage)).
For motivation, please refer to claim 1.
Regarding claims 11, 28, the limitations of claims 9, 26, have been addressed. Shen and Milyakov disclosed:
wherein the programing instructions that cause the processor to analyze the state of the plurality of buffer rings comprise programing instructions to cause the processor to analyze the state upon occurrence of a triggering event, the triggering event comprising at least one of the following: an unexpected loss of connection between the memory 59Attorney Docket No. 179648.01011/56US02broker and the publisher (Milyakov, Paragraph 92, the MX process checks the front and back of the fast buffer at the beginning of every read operation. When the MX send process detects that a target data block is not accessible in the fast buffer (i.e., trigger) the MX send process may apply a separate logic that involves error reporting and/or waiting. Paragraph 93, a client may have a preference that causes its state to be reloaded completely (e.g., when a client loses connection and is able to reconnect), receipt of a message from a peer of the buffer ring indicating an issue with the buffer ring, occurrence of a faulty read operation to a buffer ring, occurrence of a faulty write operation to a buffer ring, or memory broker state reconstruction.
For motivation, please refer to claim 1.

Claims 10, 27, are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2020/0310995) in view of Milyakov (US 2019/0335010) and Hong et al. (US 2018/0352566).
Regarding claims 10, 27, the limitations of claims 9, 26, have been addressed. Shen and Milyakov did not explicitly disclose:
wherein the programing instructions that cause the processor to analyze the state of the plurality of buffer rings comprise programing instructions to cause the processor to analyze the state periodically.
However, in an analogous art, Hong disclosed wherein the programing instructions that cause the processor to analyze the state of the plurality of buffer rings comprise programing instructions to cause the processor to analyze the state periodically (Paragraphs 10-12, according to a trigger of a periodic buffer status report (BSR), the buffer size is checked).
	One of ordinary skill in the art would have been motivated to combine the teachings of Shen and Milyakov with Hong because the references involve checking buffer status, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the periodic checking of buffer status of Hong with the teachings of Shen and Milyakov in order to efficiently schedule various traffic types (Hong, Paragraph 91).

Claims 12, 13, 29, 30, are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2020/0310995) in view of Milyakov (US 2019/0335010) and Talagala et al. (US 2013/0097369).
Regarding claims 12, 29, the limitations of claims 9, 26, have been addressed. Shen and Milyakov did not explicitly disclose:
wherein a buffer ring is permanently removed from usage upon determining that the buffer ring is corrupted.
However, in an analogous art, Talagala disclosed wherein a buffer ring is permanently removed from usage upon determining that the buffer ring is corrupted (Paragraph 223, all data from the oldest piece of corrupt data back to the beginning of the write data pipeline, for example, the input buffer 106 is presumed to be corrupt and is removed from the write data pipeline).
One of ordinary skill in the art would have been motivated to combine the teachings of Shen and Milyakov with Talagala because the references involve checking buffer status, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the removing the buffer ring from usage of Talagala with the teachings of Shen and Milyakov in order to improve efficiency of the operation (Talagala, Paragraph 114).
Regarding claims 13, 30, the limitations of claims 9, 26, have been addressed. Shen and Milyakov did not explicitly disclose:
wherein a buffer ring is permanently removed from usage upon determining at least one of the following: no live and active publisher associated with the buffer ring; or during state reconstruction of the memory broker.
However, in an analogous art, Talagala disclosed wherein a buffer ring is permanently removed from usage upon determining at least one of the following: no live and active publisher associated with the buffer ring; or during state reconstruction of the memory broker (Paragraph 223, all data from the oldest piece of corrupt data back to the beginning of the write data pipeline, for example, the input buffer 106 is presumed to be corrupt and is removed from the write data pipeline. Paragraph 239, when the storage device (i.e., memory broker) is powered on again after the failure (i.e., reconstruction) the indicator is used to aid in the reconstruction of the indexes and the validity map).
One of ordinary skill in the art would have been motivated to combine the teachings of Shen and Milyakov with Talagala because the references involve checking buffer status, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the removing the buffer ring during reconstruction of Talagala with the teachings of Shen and Milyakov in order to improve efficiency of the operation (Talagala, Paragraph 114).
Claims 14, 15, 31, 32, are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2020/0310995) in view of Milyakov (US 2019/0335010) and Amir et al. (US 2011/0016316).
Regarding claims 14, 31, the limitations of claims 9, 26, have been addressed. Shen and Milyakov did not explicitly disclose:
wherein: the determined action is temporarily remove from usage; and the memory broker further comprises programming instructions that cause the processor to create a record of the buffer ring in a probation list, the record comprising at least one of the following: buffer ring ID, current write position in the buffer ring, whether or not there is a write lock on the buffer ring, a timestamp of most recent write operation, a timestamp of when the ring is temporarily removed from usage, or a timestamp of most recent update of the record.
However, in an analogous art, Amir disclosed wherein: the determined action is temporarily remove from usage (Paragraph 87, nodes placed on a probation list are suspect and may be temporarily eliminated from the network); and 
the memory broker further comprises programming instructions that cause the processor to create a record of the buffer ring in a probation list, the record comprising at least one of the following: buffer ring ID, current write position in the buffer ring, whether or not there is a write lock on the buffer ring, a timestamp of most recent write operation (Paragraph 87, nodes placed on a probation list are suspect and may be temporarily eliminated from the network. Paragraph 156, each node will maintain…FILO buffers. Paragraph 294, the sender will add each of these nodes to a probation list and recording what the most recent transmission that the node was probation listed. Paragraph 295, each parcel added to the broadcast buffer regarding a probation node includes the index of the transmission for which the node was probation listed. All parcels added to the broadcast buffer include the index of the transmission about to start as a timestamp), a timestamp of when the ring is temporarily removed from usage, or a timestamp of most recent update of the record .
One of ordinary skill in the art would have been motivated to combine the teachings of Shen and Milyakov with Amir because the references involve checking buffer status, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temporarily removing from usage of Amir with the teachings of Shen and Milyakov in order to eliminate malicious nodes from the network thus leaving an honest network over which messages can be reliably sent (Amir, Paragraph 61).
Regarding claims 15, 32, the limitations of claims 14, 31, have been addressed. Shen, Milyakov, and Amir disclosed:
further comprising programming instructions to cause the processor to check the record to determine whether the buffer ring should be permanently removed from usage or revived from probation (Amir, Paragraph 84, records are kept of packet exchanges between nodes. These authenticatable records are used to prove that a packet was transferred between node A and node B. The records are used to isolate malicious nodes. Paragraph 271, permanently eliminating a node).
For motivation, please refer to claim 14. 

Claims 16, 17, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2020/0310995) in view of Milyakov (US 2019/0335010) as applied to claims 1, 18, above, and further in view of Amir et al. (US 2011/0016316).
Regarding claims 16, 33, the limitations of claims 1, 18, have been addressed. Shen and Milyakov did not explicitly disclose:
further comprising programming instructions to cause the processor to perform reconstruction of the shared memory after a failure by: temporarily removing a plurality of buffer rings in the shared memory; establishing a connection from a peer; receive, from the peer, a request to perform a read/write operation in shared memory;  determine whether the peer was performing the read/write operation to a buffer ring of the plurality of memory buffers before the failure; and upon determining that the peer was performing the read/write operation to the buffer ring before the failure, revive the buffer ring for usage by the peer.
However, in an analogous art, Amir disclosed further comprising programming instructions to cause the processor to perform reconstruction of the shared memory after a failure by: 
temporarily removing a plurality of buffer rings in the shared memory (Paragraph 87, nodes on the probation list are suspect and may be temporarily eliminated from the network. Paragraph 156, each node will maintain…FILO buffers)
establishing a connection from a peer (Paragraph 100, every round there is a connection between the sender and receiver); 
receive, from the peer, a request to perform a read/write operation in shared memory (Paragraph 93, two nodes in the network exchanging information such as read once or infinite write); 
determine whether the peer was performing the read/write operation to a buffer ring of the plurality of memory buffers before the failure (Amir, Paragraph 141, malicious activity can cause failed transmissions before a corrupt node can be identified (i.e., before failure)); and 
upon determining that the peer was performing the read/write operation to the buffer ring before the failure, revive the buffer ring for usage by the peer (Paragraph 139, a node is removed from probation and re-allowed to route packets once the sender receives the requested status report). 
One of ordinary skill in the art would have been motivated to combine the teachings of Shen and Milyakov with Amir because the references involve checking buffer status, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the establishing…receiving…determining…of Amir with the teachings of Shen and Milyakov in order to eliminate malicious nodes from the network thus leaving an honest network over which messages can be reliably sent (Amir, Paragraph 61).
Regarding claims 17, 34, the limitations of claims 16, 33, have been addressed. Shen, Milyakov, and Amir disclosed:
further comprising programming instructions to cause the processor to: determine that the peer is a publisher; and upon determining that the peer was not performing the read/write operation to the buffer ring before failure, create a new buffer ring in the shared memory for the peer (Amir, Paragraph 93, there is a sender (i.e., publisher) and a receiver exchanging information. Paragraphs 281-283, adding the transmission to a broadcast buffer and not its signature buffers or data buffers).
For motivation, please refer to claim 16.

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451